NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUZ AQUINO,                                     No.    15-17170

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00068-GMN-
                                                GWF
 v.

PNC MORTGAGE; et al.,                           MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Luz Aquino appeals pro se from the district court’s judgment dismissing her

action alleging Fair Debt Collection Practices Act (“FDCPA”), Fair Credit

Reporting Act, and state law claims related to a mortgage on real property. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fed. R. Civ. P. 12(b)(6) for failure to state a claim. Kwan v. SanMedica Int’l, 854

F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Aquino’s FDCPA claim against PNC

Bank, N.A. because Aquino failed to allege facts sufficient to show that PNC was a

debt collector under the FDCPA. See 15 U.S.C. § 1692a(6)(F)(ii) (excluding from

the definition of debt collector a creditor collecting debts on its behalf); Schlegel v.

Wells Fargo Bank, N.A., 720 F.3d 1204, 1208 (9th Cir. 2013) (plaintiff “must

plead factual content that allows the court to draw the reasonable inference that

[the defendant] is a debt collector” (citation internal quotation marks omitted)).

      The district court properly dismissed Aquino’s FDCPA claim against Clear

Recon Corporation because Aquino failed to allege facts sufficient to state a

plausible claim under 15 U.S.C. §§ 1692d-1692g. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face”

(citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                            2                                         15-17170